Opinion by
Orlady, J.,
In entering judgment for the defendant non obstante veredicto, the trial judge decided that he should have held as a matter of law, that the facts that were either admitted or established by uncontradicted evidence constituted reasonable and probable cause, and therefore, that binding instructions to find for the defendant should have been given to the jury.
In an action for malicious prosecution, if the facts connected with the prosecution are admitted, or are so clearly established as not to be open to dispute, the question of probable cause is for the court: McCoy v. Kalback, 242 Pa. 123; Com. v. Storey, 49 Pa. Superior Ct. 282; Kuhns v. Ward Mackey Co., 55 Pa. Superior Ct. 164.
A careful examination of the record, with the opinion of Judge Haymaker, satisfies us that there is no reversible error in his conclusion.
The judgment is affirmed.